Candler, J.
I concur in the judgment rendered in tíjis ca'se, Because of the previous rulings of this court, which seem to be binding upon us. If it were an original question, I would never ■agree to a judgment which holds that the doubly unfortunate mother of a child whose sole parent she is and upon whom she is •dependent — this dependence probably due to the fact of its miserable birth — can not recover for its homicide, although our lawmakers have declared that “ a mother may recover for the homicide of a child upon whom she is dependent, or who contributes to her support. ”